BISTLINE, Justice,
specially concurring.
The question here is whether the contract unambiguously provides that someone other than Babbitt was to install the sheet metal, properly flashed, over the raised bases. While a close reading of the contract brings me to the conclusion that it does, there appears to be a misunderstanding by the Court as to the relative duties of the subcontractors.
First, it is obvious from this contract that the carpentry section was to provide the wood bases and the cant strips. No one contests this. As to the next step, the roofing subcontractor installed the roofing and flashed it up the side of the raised bases. This flashing was done with roofing materials, not with sheet metal; it had nothing to do with the present dispute over subsection 13-D-3 of section 19. Thus I cannot agree with the Court when it states that the responsibility of that section was shared by the roofing contractor.
Aside from the foregoing, I am in agreement with the analysis set forth in the Court’s opinion. Section 6 clearly states that the sheet metal subcontractor was to perform all the sheet metal work with one exception, and that exception was the duct-work and related sheet metal work, not the sheet metal over the raised bases. Subsection 13 D. 3, of section 19, the disputed section, does indicate, as stated in the opinion of the Court, that Mitchell was responsible for installing the raised bases. The last sentence of that section cannot be attributed as a responsibility of Babbitt, for no one argues that Babbitt should have installed the cant strip.